LEHMAN, J.
[1, 2] The trial court had no jurisdiction in this action, unless the summons was served upon the cashier of the defendant corporation. According to the testimony of the process server, it was served upon Ralph W. Haves, who admitted that he was the cashier. Even if such an admission was made, it is, of course, not binding on the defendant.
It appears from the return that the corporation has no cashier, and that Maves is only the bookkeeper. His duties are confined to bookkeeping and to the receipt of money when the superintendent is not in the office. He does not indorse the checks.
*395It was held in the case of Eisenhofer v. New Yorker Zeitung Publishing & Printing Co., 91 App. Div. 94, 86 N. Y. Supp. 438, that:
“The cashier of a corporation is its financial agent. He is the one who has charge of its funds, and has the right to take charge of such funds to the exclusion of every other person.”
It follows that Haves was not “the cashier” of the defendant corporation, within the meaning of the statute.
" Judgment must» therefore be reversed, and complaint dismissed, with costs to appellant. All concur.